DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima, US 2017/0253729 A1 (hereinafter “Nakashima”). Nakashima teaches a method for producing carboxyl group-containing nitrile rubber and said nitrile rubber by combining acrylonitrile, n-butyl maleate and t-dodecyl mercaptan followed by addition of 1,3-butadiene. The polymerization was stopped by added an aqueous hydroquinone solution. Next, a palladium catalyst was added to the latex for a hydrogenation reaction to obtain a latex of saturated nitrile rubber. Nakashima further teaches the latex’s pH was adjusted to 4 by adding diluted sulfuric acid and the addition of methanol for coagulation and dried to produce solids (crumbs) of saturated nitrile rubber. The resultant saturated rubber has a composition of 35.6 wt. % acrylonitrile, 59.0 wt. % diene, 5.4 wt. % n-butyl maleate, an iodine value of 8 and polymer Mooney viscosity of 48. After creating a blend saturated nitrile and cellulose nanofiber, 10 wt. % of sodium chloride was added dropwise as a coagulating solution to obtain a solid crumb composition of saturated nitrile rubber/cellulose nanofiber. Nakashima finally teaches crosslinking the saturated nitrile rubber composition with a polyamine crosslinking agent. See Nakashima, [0111] – [0116].

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh